THE THIRTEENTH COURT OF APPEALS

                                   13-15-00150-CV


                   Tracie Marie Scheffler f/k/a Tracie Marie Parson
                                           v.
                                Paul Michael Parson


                                   On Appeal from the
                      81st District Court of Wilson County, Texas
                          Trial Cause No. 10-10-0579-CVW


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

October 8, 2013